Citation Nr: 0124901	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  01-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether the March 1954 rating action that assigned a 
noncompensable rating for residuals of a shell fragment wound 
to the neck contained clear and unmistakable error (CUE).

2.  Whether the March 1954 rating action that assigned a 
noncompensable rating for residuals of a shell fragment wound 
to the left upper arm contained CUE.

3.  Whether the March 1954 rating action that assigned a 10 
percent rating for residuals of a shell fragment wound to the 
sacro-coccygeal area contained CUE.

4.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound to the neck.

5.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left upper arm, currently rated 
as 20 percent disabling.

6.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the sacro-coccygeal area, currently 
rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from January 1946 to July 
1947, and from June 1951 to November 1953.  

The appeal arises from the January 2001 rating decision of 
the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that rating action, the RO 
characterized residuals of the veteran's left arm shrapnel 
wound to include left-sided diminished biceps reflex, weak 
triceps muscle and partial radial neuropathy and assigned a 
20 percent rating; such had formerly been assigned a 
noncompensable rating as scars of the "left forearm and 
neck."  In the January 2001 decision, the RO confirmed a 
noncompensable rating for scar residuals of a shell fragment 
wound to the neck.  The RO also recharacterized residuals of 
the veteran's sacral area shell fragment wound to include S2 
motor radiculopathy, and assigned a 20 percent rating; such 
had formerly been characterized as a scar residual to the 
shell fragment wound to the sacro-coccygeal area.  The RO 
also found that there was no CUE in the March 1954 RO 
decision, which granted service connection and assigned 
noncompensable ratings for residuals of a shell fragment 
wound to the neck and for residuals of a shell fragment wound 
to the left upper arm; and which granted service connection 
and assigned a 10 percent rating for residuals of a shell 
fragment wound to the sacro-coccygeal area. 

The increased rating claims are discussed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  At the time of the March 1954 RO determination, the 
medical record did not establish the presence of scarring on 
the neck that was disfiguring, poorly nourished, ulcerative 
or tender and painful; the RO's decision was consistent with 
extant law and reasonably supported by the facts of record in 
March 1954.

2.  At the time of the March 1954 RO determination, the 
medical record did not establish the presence of left arm 
scarring that was disfiguring, poorly nourished, ulcerative, 
or tender and painful scar; nor did the evidence establish 
any muscle or neurologic impairment attributed to the in-
service shell fragment wound; the RO's decision was 
consistent with extant law and reasonably supported by the 
facts of record in March 1954.

3.  At the time of the March 1954 RO determination, the 
medical record did not establish the presence of at least 
moderately severe muscle damage residual to a shell fragment 
wound to the sacro-coccygeal area; the RO's decision was 
consistent with extant law and reasonably supported by the 
facts of record in March 1954.


CONCLUSIONS OF LAW

1.  The March 1954 RO rating decision assigning a 
noncompensable rating with service connection for residuals 
of a shell fragment wound to the neck was not clearly and 
unmistakably erroneous.  38 C.F.R. §§ 3.104(a), 3.105(a) 
(2001); Schedule For Rating Disabilities (1945).

2.  The March 1954 RO rating decision assigning a 
noncompensable rating with service connection for residuals 
of a shell fragment wound to the left upper arm was not 
clearly and unmistakably erroneous.  38 C.F.R. §§ 3.104(a), 
3.105(a); Schedule For Rating Disabilities (1945).

3.  The March 1954 RO rating decision assigning a 
noncompensable rating with service connection for residuals 
of a shell fragment wound to the sacro-coccygeal area was not 
clearly and unmistakably erroneous.  38 C.F.R. §§ 3.104(a), 
3.105(a); Schedule For Rating Disabilities (1945).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he was 
treated in March and April 1953 for shell fragment wounds 
perforating the left arm, penetrating the neck, and 
penetrating the sacral region and pelvis.  There was noted to 
be no major artery or nerve damage.  The left arm fragment 
entrance was on the outer aspect, exit was in the inner 
aspect.  A foreign body was retained in the pelvic region.  
The veteran was treated with debridement and suturing of the 
wounds of the left arm and sacral region.  The injuries were 
reportedly sustained from a mine explosion in March 1953.  
The veteran was first treated at a Mobile Army Surgical 
Hospital (MASH) in Korea, where his wounds were debrided, and 
he was thereafter evacuated to a hospital in Japan.  The 
operative report from the MASH informed that the sacral 
region penetrating wound had entry into the left peri-rectal 
space, though with a tract too small to explore digitally.  A 
Penrose drain was placed in that wound.  A sigmoidoscopy was 
negative for colon involvement to approximately 25 
centimeters.  The surgeon assessed that it was highly 
improbable that there was penetration of the rectum.  

Upon hospitalization in Japan beginning four days after the 
date of injury, it was noted that the veteran's neck wound 
was healing.  His wounds of the pre-sacral area and the left 
arm were clean and granulating.  X-rays revealed retained 
metallic foreign bodies in the pelvis.  Five days post injury 
there were noted to be two small elliptical wounds on each 
side of the biceps, and a deep wound over the mid sacrum.  
The wounds of the left arm and pelvis were debrided and 
sutured in the course of the hospitalization in Japan.  The 
veteran's post-operative course was uneventful, and following 
removal of sutures he received physiotherapy.  It was noted 
that the veteran still had tenderness in the pre-sacral area.  
X-rays of the left arm were negative for evidence of injury.  
X-rays showed a small retained foreign body in the lower 
pelvic region.  He was discharged to duty after 21 days of 
hospitalization, with a P3 profile for an additional 60 days.  

In February 1954, the veteran reported for a VA orthopedic 
examination.  The examiner noted a history of a penetrating 
shell fragment wound of the neck.  The veteran stated that 
the scars of the neck were pinpoint, small particles and that 
he could not identify their location.  He stated that 
everything was all right with respect to his neck.  On 
examination, the veteran's shoulders were level and of good 
posture and there were no obvious scars of the head, face, or 
neck.  The examiner speculated that these quite small scars 
had faded into the dermal tissue.  There were no further 
findings at that examination pertaining to the neck or Muscle 
Group I (extrinsic shoulder girdle muscles consisting of the 
trapezius, levator scapulae, and serratus magnus).  The 
examiner diagnosed small, minor fragments penetrating the 
neck by history, not found on current examination.  

Regarding the left arm, back and pelvis, the February 1954 VA 
orthopedic examiner noted a history of a perforating shell 
fragment wound of the left arm and penetrating shell fragment 
wounds of the sacral region and pelvis, with debridement and 
closure by sutures of wounds of the left arm and sacral 
region.  The veteran stated that everything was all right 
regarding his left arm.  Examination of the left upper arm 
revealed a four-centimeter-by-one-centimeter scar extending 
vertically in the mid-portion of the lateral aspect, and a 
three-centimeter-by-one-centimeter scar extending vertically 
in the mid-portion of the medial aspect.  These scars were 
clean, firm, well healed, nontender, and not depressed, 
without involvement of the underlying muscle tissue.  The 
veteran reported that he was right handed, and it was 
observed that his muscles were slightly smaller on the left 
both at the mid-biceps and the mid-forearm.  There was good 
power of hand grasp on the left, and motions of the fingers, 
thumb, wrist, elbow, and shoulder were full and complete in 
all directions.  A suggestion of some hypesthesia involving 
the tips of the middle and ring fingers of the left hand was 
noted.  

The February 1954 VA examiner noted that posteriorly in the 
sacrococcygeal area, mid-line, there was a vertical, somewhat 
tender scar in the region of the pilonidal fold of skin of 
the upper portion of the buttocks and sacral areas.  The scar 
was well-healed, non-depressed, and slightly adherent.  The 
veteran reported that the scar caused him discomfort when 
sitting, running, and lifting.  He complained that the 
jarring from trying to run also hurt his lower back.  The 
examiner diagnosed a shell fragment wound scar of the 
sacrococcygeal area, healed, with residual tenderness, with 
interference in walking and sitting, as well as lifting.  

Initial Matter

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal, see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), and is implemented by 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
insofar as VA has already met all obligations to the veteran 
under the new law.  Specific to this appeal, only evidence of 
record in the claims folder at the time of the final March 
1954 RO decision may be considered in adjudicating the 
veteran's claims for CUE in determinations made within that 
decision.  See 38 C.F.R. § 3.104(a); Rivers v. Gober, 10 Vet. 
App. 469 (1997); see Russell (CUE can only be found based 
upon the record and law that existed at the time of the prior 
adjudication in question); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).  The record does reflect, however, that the 
veteran has been informed of the requirements to substantiate 
his claims of CUE in the March 1954 RO decision, and has been 
afforded opportunity to present argument pertinent to the 
merits of such claims.  

Accordingly the Board is satisfied that no additional action 
is necessary pursuant to the VCAA prior to adjudication of 
the CUE claims.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding these claims 
without first affording the RO an opportunity to reconsider 
the claims in light of the VCAA.  A remand for adjudication 
by the RO would thus serve only to further delay resolution 
of the veteran's claims.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Legal Criteria

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
U.S. Court of Appeals for Veterans Claims (Court) propounded 
a three- pronged test to determine whether CUE was present in 
a prior determination:  (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Id.  Broad-brush allegations of failure to follow the 
regulations or failure to give due process, or any other 
general, non-specific claim of error cannot meet the 
specificity required to render a claim of CUE meritorious.  
See Fugo at 44; see also Russell, supra.  Furthermore, any 
breach by VA of its duty to assist cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
record rather than an incorrect one.  Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994).

The original 1945 edition of VA's Schedule For Rating 
Disabilities (1945), extant at the time of the March 1954 
rating decision, provided for evaluation of scarring as 
follows:  Diagnostic Code 7800 provided for a 10 percent 
rating for moderately disfiguring scars of the head, face or 
neck.  A 10 percent evaluation is warranted for superficial, 
poorly nourished scars with repeated ulceration under 
Diagnostic Code 7803.  Diagnostic Code 7804 provides that a 
10 percent disability evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.

A Note preceding Diagnostic Codes 5301, et. seq., states:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  
A compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.

Diagnostic Code 5316 pertains to Muscle Group XVI, the pelvic 
girdle group I, affecting hip flexion.  A 10 percent rating 
is assigned for moderate muscle damage.  A 30 percent rating 
is assigned for moderately severe damage and a 40 percent 
rating is assigned for severe damage.  Diagnostic Code 5317 
pertains to Muscle Group XVII, the pelvic girdle group II, 
affecting hip extension and thigh abduction.  Moderate injury 
warrants assignment of a 20 percent rating.  Diagnostic Code 
5318 pertains to pelvic girdle group III, affecting thigh 
rotation and stabilization of the hip joint.  Moderate injury 
is assigned a 10 percent rating; moderately severe injury 
warrants assignment of a 20 percent rating.

A compensable evaluation was warranted for complete or 
incomplete paralysis of the ulnar nerve under Diagnostic Code 
8516.  Under this provision, mild, incomplete paralysis of 
the ulnar nerve was rated as 10 percent disabling in either 
extremity, while moderate incomplete paralysis was rated as 
30 percent disabling in the major extremity and 20 percent 
disabling in the minor extremity.  Severe incomplete 
paralysis of the ulnar nerve warranted a 40 percent 
evaluation in the major extremity and a 30 percent evaluation 
in the minor extremity.

Analysis

First, the Board notes that the veteran did not appeal the 
March 1954 rating decision that assigned ratings to scar 
residuals of shell fragment wounds to the left upper arm, 
neck and sacro-coccygeal area.  Thus, that decision became 
final.  See generally, 38 U.S.C.A. §§ 3305, 4005; Veterans 
Regulation No. 2(a), pt. II, par. III; VA regulations 1008 
and 1009, 38 C.F.R. § 3.104(a), 3.105(a), in effect through 
December 31, 1962.

The regulation regarding finality indicates that "a final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities, or except as provided by 38 C.F.R. § 
3.105."  38 C.F.R. § 3.104(a).  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a).

The veteran claims CUE in the March 1954 rating decision 
relevant to the ratings assigned by the RO to scar residuals 
of shell fragment wounds to the left upper arm, neck and 
sacro-coccygeal area.  The March 1954 rating decision was 
based on the evidence then contained in the claims folder, 
consisting of service medical records and a report of VA 
examination conducted in February 1954.  Only evidence of 
record in the claims folder at the time of the final March 
1954 RO decision may be considered in adjudicating the 
veteran's claims for CUE in determinations made within that 
decision.  See 38 C.F.R. § 3.104(a); Rivers v. Gober, 10 Vet. 
App. 469 (1997); see Russell (CUE can only be found based 
upon the record and law that existed at the time of the prior 
adjudication in question); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).  Thus the sole questions for determination are 
whether the March 1954 rating actions were clearly and 
unmistakably erroneous based on the evidence in the claims 
folder at the time of those determinations.  

The veteran's representative contends that at the time of the 
March 1954 RO decision reasonable minds could not differ in 
that the facts as they were then presented uncontrovertibly 
supported the following:  (1) the veteran had a penetrating 
and debrided shell fragment wound of the neck that warranted 
no less than a 10 percent rating for moderate injury to 
Muscle Group I (extrinsic shoulder girdle muscles consisting 
of the trapezius, levator scapulae, and serratus magnus) 
under Diagnostic Code 5301; (2) the veteran had a perforating 
wound to the left arm with definite entry and exit wounds, 
affecting Muscle Group V (biceps), which, because it was 
through-and-through wound with definite muscle damage, 
warranted a minimum of a 10 percent rating based on moderate 
muscle damage under Diagnostic Code 5305; and (3) the veteran 
had penetrating wounds to the sacral region, which, because 
there were retained foreign bodies with moderate sacral 
region damage, warranted a 20 percent rating under Diagnostic 
Code 5320.

First, with respect to the residuals of shell fragment wounds 
of the neck, neither service medical records nor the February 
1954 VA examination report contain note of injury to Muscle 
Group I or any note of cardinal signs of muscle impairment.  
In fact, at the time of the February 1954 examination, the 
veteran reported having no difficulty with his neck, and the 
examiner observed no active symptomatology, even with 
consideration of the demonstrated motion of the veteran's 
left shoulder and with observation of the head, face, and 
neck.  The VA examiner specifically noted that there was no 
observable residual of the penetrating fragments.  The RO 
thus rated the veteran on the basis of superficial scars.  
Then, as now, superficial scars which are tender or painful 
may be assigned a 10 percent rating under Diagnostic Code 
7804.  However, based on the record in March 1954, there were 
no observable scars on the veteran's neck and no indication 
that any such scarring was tender or painful.  Thus, the 
evidence supported assignment of only a noncompensable rating 
under Diagnostic Code 7804.  Because there were no visible 
scars of the neck, a compensable rating was also then not 
warranted under Diagnostic Code 7800, based on disfigurement.  
Similarly, with no apparent scars, they could not be assigned 
a compensable rating under Diagnostic Code 7803 on the basis 
of being poorly nourished with repeated ulceration.  In 
short, without competent medical evidence of symptomatic 
scarring or muscle impairment or even complaints by the 
veteran at that time regarding any disability of the neck as 
a residual of the penetrating shell fragments, it was 
reasonable that the RO then assigned a noncompensable rating 
for those residuals.  It is certainly not the case that 
reasonable minds could not differ from a conclusion that a 
compensable rating should have been assigned for those 
residuals based on consideration of the competent medical 
evidence of record.  Hence, the Board finds that there was no 
CUE in the March 1954 RO decision assigning a noncompensable 
rating for residuals of shell fragment wounds of the neck.  

The Board will next discuss the March 1954 decision as 
relevant to rating the residuals of a shell fragment wound to 
the left arm.  While the February 1954 VA examiner noted that 
the shell fragment wound had been of the perforating type, 
the examiner noted only one small scar in the mid portion of 
the lateral aspect of the left upper arm and another small 
scar in the mid portion of the medial aspect of the left 
upper arm at the time of the examination.  The examiner 
specifically noted that such scars were nontender, not 
painful, and not depressed, and that there was no evidence of 
involvement of the underlying muscle tissue.  Examination in 
February 1954 revealed no indication of muscle damage 
residual to a perforating left upper arm injury.  More 
specifically, the Board notes that at the time of the 
February 1954 examination, the veteran reported having no 
difficulties with the left upper arm.  The examiner, while 
noting that both the forearm and upper arm were slightly 
smaller on the left, also noted that the veteran nonetheless 
had good left grasping strength and a full range of motion of 
the fingers, thumb, wrist, elbow, and shoulder of the left 
upper extremity.  Thus, the RO, in March 1954, based its 
rating on the absence of competent medical evidence of 
disabling residuals of muscle injury or symptomatic scarring.  
Based on the examination evidence noting, at most, some left 
upper arm atrophy, a reasonable mind could have concluded 
that there was no muscle damage absent in-service note of 
muscle involvement or any observable post-service evidence of 
muscle damage.  A note preceding the then-applicable 1945 
rating code for muscle injuries (Diagnostic Codes in the 
5300's) informs, "A through and through injury, with muscle 
damage, is always at least a moderate injury, for each group 
of muscles damaged." (emphasis added).  Here, however, 
despite the incurrence of a perforating injury of the left 
upper arm, there was no finding of muscle damage on post-
service examination, and hence no mandate to assign at least 
a rating for moderate injury to the affected muscle group.  

Accordingly, the Board finds that the RO had a rational basis 
for rating the veteran's left upper arm injury on the basis 
of a superficial scar.  Again, the February 1954 VA examiner 
observed the residual scars of the left arm to be small, 
firm, nontender, not painful, and without adherence to 
underlying muscle tissue.  Hence pursuant to the then-
applicable 1945 rating criteria for scars, superficial, 
poorly nourished scars with ulceration were not present to 
warrant a 10 percent rating under Diagnostic Code 7803; 
tender and painful scars were not present to warrant a 10 
percent rating under Diagnostic Code 7804.  In short, the 
medical record as then presented with regard to scars only 
justified a noncompensable rating for nontender, non-painful 
scars under Diagnostic Code 7804.  

The Board here notes that the February 1954 examiner also 
noted a suggestion of some hypesthesia of the tips of the 
middle and ring fingers of the left hand.  However, that 
examiner did not confirm any neurologic involvement, and, did 
not, in any case, associate such suggested symptom with the 
veteran's shell fragment wound residuals of the left upper 
arm.  To the extent further examination may have clarified 
the extent and etiology of neurologic involvement at that 
point, and warranted application of Diagnostic Code 8516, the 
Court has made clear that any breach by VA of its duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete record rather than an 
incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).

In short, it was not unequivocal, and reasonable minds could 
conclude based on the evidence then of record that the 
residuals of shell fragment wound to the left upper arm did 
not warrant a compensable evaluation under extant rating 
criteria at the time of the March 1954 RO decision.  Hence 
there was no CUE in the RO's March 1954 decision as to that 
issue.  

Finally, with respect to the RO's March 1954 assignment of a 
10 percent evaluation for sacro-coccygeal area scar residuals 
of shell fragment wound on the basis of tender and painful 
superficial scar under Diagnostic Code 7804, the Board notes 
that then, as now, only a 10 percent rating is warranted for 
a tender and painful superficial scar under Diagnostic Code 
7804.  The question thus becomes whether it was clearly and 
unmistakably erroneous for the RO not to assign a higher 
evaluation at that time for that shell fragment wound 
residual under some other rating code.  The veteran's 
representative has contended that the appropriate rating 
would have been at least a 20 percent rating under Diagnostic 
Code 5320, for damage to Muscle Group XX, the spinal muscles.  
However, neither service medical records nor the February 
1954 VA orthopedic examination record concluded that there 
was damage to the spinal muscles.  

The February 1954 VA examiner assessed that the veteran's 
sacrococcygeal area scar had residual tenderness and that it 
was the scar tenderness that interfered with the veteran's 
sitting, walking, and lifting.  Based on this assessment the 
veteran was rated based on a tender and painful scar under 
Diagnostic Code 7804, with assignment of the maximum 10 
percent under such Diagnostic Code.  Although noting 
interference with sitting, walking and lifting, the examiner 
did not identify impairment of any joint or muscle group 
residual to the veteran's shell fragment wound.  Again, to 
the extent that further examination may have clarified this 
matter, and indicated that application of diagnostic codes 
pertinent to orthopedic or muscle impairment was warranted, 
such lack of assistance may not form the basis for CUE.  As 
such, it was not unequivocal, and reasonable minds could 
conclude based on evidence of record at the time of the March 
1954 RO decision that no more than a 10 percent rating was 
warranted for the veteran's residuals of a shell fragment 
wound to the sacro-coccygeal area, on the basis of tender and 
painful scarring interfering with function, under Diagnostic 
Code 7804.  Hence there was no CUE in the RO's March 1954 
decision as to that issue.



ORDER

The March 1954 rating action granting service connection and 
assigning a noncompensable rating for residuals of a shell 
fragment wound to the neck is not clearly and unmistakably 
erroneous; the appeal as to that issue is denied.  

The March 1954 rating action granting service connection and 
assigning a noncompensable rating for residuals of a shell 
fragment wound to the left upper arm is not clearly and 
unmistakably erroneous; the appeal as to that issue is 
denied.  

The March 1954 rating action granting service connection and 
assigning a 10 percent rating with the grant of service 
connection for residuals of a shell fragment wound to the 
sacro-coccygeal area is not clearly and unmistakably 
erroneous; the appeal as to that issue is denied.  


REMAND

X-rays in November 1999 showed mild lumbar osteoarthritis and 
narrowing of the L5-S1 disc space.  The November 1999 VA 
examiner assessed chronic low back pain secondary to muscle 
strain, mild osteoarthritis of the lumbar spine, and 
peripheral vascular disease of the lower leg.

In March 2000, the veteran, through his representative, 
requested his service-connected residuals of shell fragment 
wounds of the left arm, sacral area and neck be re-evaluated.  
At that point the veteran had last been examined in 1972.  
Accordingly, a VA examination, pertinent to scars, was 
conducted in June 2000.  The examination report noted only a 
well-healed scar on the lower back, without tenderness in the 
area and without other particular findings.  The veteran 
objected to the June 2000 VA examination, reporting that the 
examiner only examined his low back scar.  

Further examinations were conducted in November and December 
2000.

A November 2000 VA examination of the veteran for disorders 
of muscular function noted a history of shrapnel wounds to 
the left upper arm, the lower back, and the back of the neck 
in service in Korea.  The veteran complained of chronic left 
hand and finger numbness that caused him to wake up at night, 
and also of soreness and tenderness to pressure at the site 
of the left arm shrapnel wound.  The examiner observed a 
five-centimeter scar in the medial aspect of the left upper 
arm, and a two-centimeter exit wound in the lateral aspect of 
the left upper arm.  The scars were well-healed, nontender, 
smooth, without ulceration or breakdown of skin, without 
elevation or depression, without adhesions, with mild 
disfigurement, and without underlying tissue loss.  Sensation 
at the scar site was intact to light touch.  Muscle strength 
was intact at 5/5 bilaterally.  There was a six-centimeter 
scar of the right superior aspect of the buttock in the 
sacral area.  The scar was well-healed, nontender, smooth, 
with no ulceration or breakdown of skin, with no elevation or 
depression, without adherence to underlying tissue, and with 
no evidence of underlying tissue loss.  The scar was pale 
compared to surrounding tissue, with very mild disfigurement.  
Regarding the back of the neck, the examiner noted that no 
scar was visible.  

At a November 2000 VA neurological examination, the veteran 
reported that for the past ten years he experienced numbness 
in his fingers, though he added that feeling in the fingers 
returned when he exercised them.  He complained that he had 
no pain but a little weakness in his left arm, with grip not 
as strong as it should be.  The veteran reported intermittent 
back pain for 50 years, with pain also in his left leg, 
thigh, calf, and foot, and all his toes, with his toes 
feeling cold.  He reported having physical therapy at Court 
Street years ago, but currently performing physical therapy 
himself at home.  The veteran reported flare-ups in his arm 
residuals, precipitated by cold and sleep, and aggravated by 
banging the arm.  He reported that the left hand numbness 
occurred every night, that it awakened him from sleep, that 
it lasted three to four minutes, and that it was alleviated 
by shaking the hand.  He reported that the hand numbness was 
not associated with pain, but was associated with weakness 
and fatigue.  On examination, there was left arm wasting.  
Left biceps strength was 5/5, left triceps strength was 4/5, 
left abductor pollicis longus strength was 4/5, and strength 
of the rest of the left arm muscles was 5/5.  Strength in the 
legs was 5/5, except the toe flexors on the left were 3/5.  
There were well-healed anterior and posterior scars of the 
left arm.  The examiner noted that the posterior scar was a 
surgical scar.  A scar was present in the sacral area that 
was well-healed but very tender to palpation.  Sacral sensory 
examination was variable to pin prick.  Vibration sense was 
decreased in the toes, though position sense was intact.  The 
veteran limped on his left leg.  Straight leg raising was 
negative.  Tinel's sign was positive.  Sciatic notch test was 
negative on the left, but positive for pain on the right with 
movement of the sciatic nerve in the notch.  There was no 
paraspinal spasm.  Deep tendon reflexes were 3+ and equal, 
except the left biceps was 1+.  No wounds of the neck were 
noted.  The examiner diagnosed shrapnel wound to the left arm 
with diminished left biceps reflex and a weak left triceps 
muscle and partial radial neuropathy.  Also diagnosed was 
status post shrapnel wound to the sacral area, tender to 
palpation, with S2 motor radiculopathy.  January 2001 
electromyography studies of the left median and ulnar nerves 
were found to be consistent with ulnar nerve entrapment at 
the cubital tunnel.  

The Board again notes that during the pendency of this 
appeal, the VCAA, has been signed into law and is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In pertinent part, the VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim and will notify the claimant and his 
representative of any evidence or information not previously 
provided to the Secretary that is necessary to substantiate 
the claim.

In this case, the Board has found little factual basis in the 
record for the RO's association of diminished biceps reflex, 
weak triceps muscle, and partial radial neuropathy with the 
veteran's shell fragment wound residuals of either the left 
arm or the neck.  The Board has also found little factual 
basis in the record for the RO's association of S2 motor 
radiculopathy with the veteran's service-connected residuals 
of a shell fragment wound to the sacro-coccygeal area.  VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board further 
observes that it is not clear that recent VA examiners 
reviewed the veteran's claims folder prior their preparation 
of the medical reports associated with the claims folder.  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  

Accordingly, prior to adjudication of the veteran's increased 
rating claims, the Board must remand such claims for informed 
VA examinations, to best identify the nature, extent, and 
severity of symptom manifestations attributable to the 
veteran's service-connected shell fragment wound residuals.  
Also, it does not appear that efforts have been made by VA to 
afford the veteran opportunity to identify relevant post-
service medical records to be considered in connection with 
his claim, or, to otherwise advise the veteran as to the 
enactment of the VCAA. 

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received since service for 
residuals of shell fragment wounds to the 
neck, left upper arm, and sacro-coccygeal 
area, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  These identified sources 
should include sources of low back X-rays 
in the 1970's, any report of computerized 
tomography scans, particularly those 
taken from the waist down, and records of 
physical therapy at Court Street.  Copies 
of the medical records from all sources 
he identifies, and not currently of 
record, should then be requested and 
associated with the claims folder. 

2.  Thereafter, the veteran should be 
afforded VA examinations by the 
appropriate physicians to determine the 
nature, severity and extent of residuals 
of shell fragment wounds to the neck, 
left upper arm and sacro-coccygeal area.  
The examination report should reflect 
that the claims folder including a copy 
of this remand was made available to and 
reviewed by the examiner(s) prior to the 
examination.  All clinical findings 
should be reported in detail.  The 
examiner(s) should specifically identify 
which diagnosed orthopedic, muscular, or 
neurological disorders may be causally 
linked with the veteran's three distinct 
service-connected shell fragment wounds.  
The examiner(s) should indicate which, if 
any, orthopedic, muscular, neurological, 
circulatory, or other disorders of 
associated anatomical parts that are 
present, are not related to the veteran's 
service-connected shell fragment wounds.  
Specifically, the examiner(s) are 
requested to comment on the relationship, 
if any, between left lower extremity 
claudication, left hand and/or finger 
numbness, left upper extremity weakness 
or neuropathy, lumbar osteoarthritis, L5-
S1 degenerative disc disease, and S2 
motor radiculopathy, and any cervical 
spine disorder to service-connected 
disability, stating whether it is at 
least as likely as not that such are 
associated with the veteran's shell 
fragment wound residuals.  The rationale 
for all opinions expressed should be 
provided.

3.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been completed, 
and conduct any additional development or 
notification actions necessary to comply 
with the VCAA.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report(s) must be returned 
for corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO should then re-adjudicate the 
remanded claims.  If the determinations 
remain adverse to the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter this case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 



